Citation Nr: 9922874	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-03 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Werner, Associate Counsel


INTRODUCTION

The veteran's active military service included service from 
September 1968 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
following a July 1994 decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims of 
service connection for PTSD and an eye disability.

The Board notes that the veteran has also claimed entitlement 
to service connection for schizophrenia.  (This claim was 
made in December 1993 at the same time the veteran claimed 
service connection for PTSD and an eye disability.)  The RO 
thereafter informed the veteran that new and material 
evidence had to be submitted to reopen a previous denial of 
service connection for psychiatric disability (September 
1989).  However, it should be pointed out that the September 
1989 denial was for a dysthymic disorder, not schizophrenia.  
Consequently, the Board views the veteran's December 1993 
claim as a new claim for a disability not previously 
considered.  This issue is therefore referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Competent medical evidence has been submitted that 
provides a diagnosis of a PTSD which has been implicitly 
linked to the veteran's in-service experiences.

2.  No competent medical evidence has been submitted showing 
that a current eye disability is attributable to military 
service or event coincident therewith.


CONCLUSIONS OF LAW

1.  The claim of service connection for a PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).

2.  The claim of service connection for an eye disability is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative assert that the veteran is 
entitled to service connection for PTSD.  Specifically, it is 
alleged that the veteran has PTSD as a result of stressors he 
experienced as a radio operator while stationed in the 
Republic of Vietnam.  See April 1989 VA examination report, 
July 1994 and October 1994 statements in support of claim, 
hospital discharge summary for a period of VA hospitalization 
from February 1994 to April 1994, and February 1995 hearing 
testimony.  The veteran and his representative also contend 
that the veteran has an eye disability that was brought about 
by injury sustained during his military service.  
Specifically, they allege that the veteran injured his eyes 
either when a 105-millimeter shell exploded under an armored 
personnel carrier (APC) he was riding on, or when he fell 
from an APC.  It is also requested that the veteran be 
afforded the benefit of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. § 3.307, 3.309 (1998); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).


PTSD

A grant of service connection for a PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed.Reg. 32807-32808 (June 
18, 1999).

Tellingly, the evidence of record includes several diagnoses 
of PTSD by VA medical personnel.  See hospital discharge 
summaries for periods of VA hospitalization from November 
1993 to February 1994 and from February 1994 to April 1994.  
The evidence of record also includes statements from the 
veteran to the effect that he was exposed to severe stressors 
in service.  See July 1994 and November 1994 statements in 
support of claim and February 1995 personal hearing 
testimony.  Furthermore, the psychological assessment 
provided in the hospital discharge summary for the period of 
VA hospitalization from February 1994 to April 1994 appears 
to relate a PTSD to the veteran's in-service experiences in 
the Republic of Vietnam.

Under these circumstances, the Board finds that the veteran's 
claim of service connection for PTSD is well grounded.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1998); 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

Eye Disability

The veteran's service medical records show that, in September 
1968, he fell in the mess hall and struck his head.  Skull x-
rays at this time revealed only sinus and nasal 
abnormalities.  Thereafter, a December 1969 treatment record 
reported that his vision was within normal limits.  An 
undated eyewear prescription record was also found in the 
veteran's service medical records.  On the occasion of his 
September 1971 separation examination, it was noted that the 
veteran claimed to have headaches and blurred vision 
following his fall from an APC in 1969 while stationed in the 
Republic of Vietnam.  However, no diagnosis was given due to 
the veteran's failure to report for a neurologic 
consultation.

Following service, the veteran appeared at a VA examination 
in April 1989.  Tellingly, while the veteran reported a 
history of having been injured by a hand-grenade in February 
1970 in Cu-Chi, Republic of Vietnam, he did not complain of 
an eye disorder secondary to this same incident, and none was 
noted on examination.  Thereafter, VA treatment records, 
dated from November 1993 to May 1994, as well as a June 1987 
workers' compensation form, were received by the RO.  The 
foregoing records, except for the hospital discharge summary 
for a period of VA hospitalization from November 1993 to 
February 1994, are negative for complaints, diagnoses, or 
treatment for an eye disability.  The November 1993 to 
February 1994 VA hospitalization discharge summary indicates 
that the veteran had a history of glaucoma in the left eye 
since 1987 and complained of double vision for the previous 
two years.  Moreover, a fluorescein angiography revealed 
adult vitelliform dystrophy, a large cup to disk ratio with 
normal pressures and fields, and left eye macular lesions ". 
. . reportedly noted in Vietnam after explosion."  It was 
also opined that the lesions were consistent with trauma.  
Additionally, it was reported that the veteran had 
astigmatism of both eyes correctable to 20/20 in the right 
eye and 20/60 in the left eye with presbyopia.

The veteran testified at a personal hearing at the RO in 
February 1995.  He said that, in approximately January 1970, 
an APC he was riding on hit a explosive trap and he caught 
some of the blast in his face.  After the explosion the 
veteran could not see for three days.  At that time, a medic 
told him that he had a flash burn injury.  The veteran 
claimed that he subsequently failed to report for an eye 
examination because he was in Lebanon and never received 
notice of that examination.  The veteran next testified that 
the foregoing in-service incident caused his current loss of 
vision, as well as chronic watering of the eyes, blurred 
vision, diplopia, and glaucoma.  

What is significant about the evidence described above is, 
paradoxically, what it does not include.  None of the records 
on appeal includes a medical nexus opinion that tends to show 
a relationship between any current eye disability and 
military service.  Likewise, no medical opinion has been 
presented that tends to show a relationship between current 
disability and continued symptoms since service.  Service 
medical records show he injured his head in a fall in the 
mess hall in 1968.  They also show that, at his September 
1971 separation examination, he reported that he had had 
blurred vision since a fall in 1969.  Nevertheless, no 
medical evidence has been presented that tends to link any 
in-service event, including head trauma, to traumatic macular 
lesions first diagnosed in late 1993 or early 1994.  As to 
the VA examiner's statement regarding an explosion while the 
veteran was in military service, the Board is not required to 
accept evidence as medically probative if it is simply 
information provided to an examiner by the veteran, 
unenhanced by medical opinion.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  That the examiner indicated that lesions in the 
left eye were consistent with earlier trauma is not helpful 
because it does not provide a nexus between the lesions and 
any trauma the veteran specifically experienced in service.  
It should also be noted that the presumption of 38 C.F.R. 
§ 3.307(a)(3) (1998), cannot help the veteran in establishing 
the required medical nexus.  This is so because no disease 
identified in 38 C.F.R. § 3.309(a) (1998) has been diagnosed.  
Therefore, because there is no showing of medical nexus, the 
claim is not well grounded.  Caluza, supra.

The Board has considered the contentions of the veteran made 
through testimony at his personal hearing and through written 
statements filed with the RO.  However, these statements do 
not provide the requisite medical nexus.  While the veteran 
is competent to provide information as to the visible 
symptoms he experienced during and after service, he has not 
been shown to be competent to provide the medical opinion 
evidence necessary to make his claim of service connection 
well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993) (persons 
without medical expertise are not competent to offer medical 
opinions); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998).

Because no competent medical evidence has been presented to 
link any currently shown eye disability to service, the 
veteran's claim is not well grounded.  The representative has 
requested consideration of reasonable doubt; however, this 
principle does not apply until the veteran has submitted a 
well-grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

The claim of service connection for a PTSD is well grounded; 
to this extent, the appeal is granted.

Service connection for an eye disorder is denied.


REMAND

As suggested in the Board's decision above, there is some 
indication in the record that the veteran has PTSD due to his 
experiences in the Republic of Vietnam.  However, the Board 
observes that, the record contains a number of conflicting 
opinions as to the correct diagnosis of the veteran's 
psychiatric disorder.  Specifically, as stated above, the 
hospital discharge summaries for periods of VA 
hospitalization from November 1993 to February 1994 and from 
February 1994 to April 1994 include diagnoses of PTSD.  
Moreover, psychological testing performed by VA (Mississippi 
Combat Scale Score of 36) revealed results well within the 
range warranting a diagnosis of PTSD.  Additionally, the 
psychological assessment, in the hospital discharge summary 
for the period of VA hospitalization from February 1994 to 
April 1994 appears to relate PTSD to in-service experiences.

On the other hand, despite the veteran's claims of having 
been subjected to psychological trauma while in the Republic 
of Vietnam, an April 1989 VA examination resulted in a 
diagnosis of a dysthymic disorder, not PTSD.  Additionally, 
the foregoing VA hospital discharge summaries show that the 
veteran was primarily hospitalized to undergo detoxification 
due to mixed-substance abuse, not to treat PTSD.

The Court has held that VA adjudicators may only consider 
independent medical evidence to support findings, and are not 
permitted to base decisions on unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991).  The Court has also held that VA is free to seek a 
medical opinion as to whether the veteran's current 
disability is in any way related to or the residual of 
experiences in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  See, e.g., Molloy v. Brown, 9 Vet. App. 513 (1996); 
Alemany v. Brown, 9 Vet. App. 518 (1996); Lathan v. Brown, 
7 Vet. App. 359 (1995); Dixon v. Derwinski, 3 Vet. App. 261 
(1992).

Governing regulations also provide that when, during the 
course of review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9 (1998).  Therefore, given the varying 
diagnoses reported above, a remand is required to schedule 
the veteran for a VA psychiatric examination that takes into 
account the entire record on appeal and any supporting 
evidence of the claimed stressors, or lack thereof.  On 
examination, the examiner should comment on the link between 
current symptomatology and any of the confirmed in-service 
stressors, as well as the sufficiency of the stressor(s) to 
establish the diagnosis of PTSD under DSM III, DSM III-R, or 
DSM IV.

A review of the veteran's DD Form 214 and service personnel 
records reveals that he was in the United States Army and 
that his military specialty was radio relay and carrier 
attendant.  They also show that the veteran was stationed in 
the Republic of Vietnam from May 1969 to December 1971.

In addition, the veteran reported that he was assigned as a 
radio operator, from May 1969 to August 1970, with the 2nd 
Platoon, B Company, 1-27 "Wolfhounds" Battalion, 25th 
Infantry Division at Fire Base Devon, near Cu Chi, Republic 
of Vietnam.  Thereafter, he was assigned as a radio operator, 
from August 1970 to December 1971, with B Company, 1-9 
Cavalry (Air Assault), 1st Cavalry Division at Phu Vinh, 
Republic of Vietnam.  He reported that his job required that 
he go out on search and destroy missions and entailed his 
participating in engagements in which enemy soldiers and 
civilians were killed.  He also reported that his unit 
participated in sweep and cleanup operations.  He has said 
that he sustained shell fragment wounds on three occasions.  
Specifically, he sustained a shell fragment wound to his 
right lower leg from a hand grenade explosion in early 
January 1969.  A field medic treated the leg wound with just 
a dressing.  This injury occurred approximately 3 kilometers 
west of Fire Support Base Devon.  Moreover, during this 
engagement his platoon sergeant was shot and a friend was 
killed.  He next sustained a shell fragment wound to his left 
hand (the fourth finger) from an 82-millimeter mortar 
fragment later in January 1969.  A field medic also treated 
this injury - the medic just placed a Band-Aid on it.  This 
second injury occurred when the veteran's base camp was 
shelled.  Thereafter, he sustained a shell fragment wound to 
his abdomen when a booby-trapped 105-millimeter shell 
exploded under an APC he was riding on in either January 1970 
or February 1970.  The abdominal injury was treated at the 
12th Evacuation Hospital in Cu Chi.  (He also reported that, 
while on a 30-day leave, he developed a bowel obstruction 
secondary to the abdominal injury that required surgery at 
Broward General Hospital in Ft. Lauderdale, Florida in March 
1970.  He was hospitalized for one week and then transferred 
to Homestead Air Force Base.)  The veteran also reported 
numerous incidents when he was involved in engagements with 
the enemy.  These engagements occurred both while out on 
patrol and when the base camp came under attack.  He reported 
that two other friends of his, both from Philadelphia, 
Pennsylvania, were killed in approximately September 1969 
near Cu Chi, Republic of Vietnam.  The veteran reported that 
he had been awarded three Bronze Star Medals and three Purple 
Heart Medals due to the foregoing incidents.  See April 1989 
VA examination report, July 1994 and October 1994 statements 
in support of claim, hospital discharge summary for a period 
of VA hospitalization from February 1994 to April 1994, and 
February 1995 personal hearing testimony.

The RO has obtained personnel and service medical records.  
Moreover, the March 1995 hearing officer's decision indicates 
that a review of the Vietnam Memorial Directory of Names 
failed to show that first friend mentioned by the veteran was 
killed in the Republic of Vietnam during the last four months 
of 1969.  However, the Board finds that the duty to assist 
has not been fulfilled, especially given the uncertain nature 
of his diagnosis, and the statements of stressful experiences 
as noted above.  This is so because all of the avenues 
available for determining whether the veteran engaged in 
combat or for corroborating the veteran's claimed stressors 
have not been fully explored.  Specifically, the record on 
appeal does not show that the RO ever contacted the National 
Personnel Records Center (NPRC), the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (previously 
known as the U.S. Army and Joint Services Environmental 
Support Group), and/or the National Archives to obtain 
documentation that might support a finding of combat service 
or the claimed stressors.  Moreover, no search was undertaken 
to determine if the platoon sergeant named by the veteran was 
wounded in action in January 1969 approximately 3 kilometers 
west of Fire Support Base Devon.  Moreover, no search was 
undertaken to determine if the other two friends mentioned by 
the veteran were killed near Cu Chi, Republic of Vietnam in 
approximately September 1969.  Therefore, a remand is also 
required both to obtain a more definite statement of the 
veteran's stressors and to attempt to verify the alleged 
stressors.  (It should be pointed out that corroboration of 
every detail, such as the veteran's own personal involvement, 
is not necessary.  Suozzi v. Brown, 10 Vet. App. 307 (1997).)

The case is REMANDED to the RO for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with evidence and/or additional 
argument.  The RO should, with the 
veteran's assistance, seek any additional 
PTSD treatment records.  The RO should 
also seek the veteran's March 1970 
treatment records from Broward General 
Hospital in Ft. Lauderdale, Florida, and 
subsequent hospitalization records from 
Homestead Air Force Base.

2.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide as many specific details as 
possible of the claimed stressful events 
during service, including the names of 
soldiers who were present during any of 
the stressful experiences, the names of 
the individuals he saw wounded and/or 
killed, their unit(s) of assignment, and 
the exact date(s) of these incidents. 

3.  The RO should provide the NPRC, the 
USASCRUR, and/or the National Archives 
with as much detail as possible in order 
to obtain verification of any alleged 
stressors.  These sources should be 
asked to say whether any additional 
information is required of the veteran 
to conduct a search.  See Suozzi, supra.  
After-action reports for the veteran's 
units as well as any reports of the APC 
incident should be sought.  Any 
additional development suggested should 
be undertaken, including a search of 
whether the named platoon sergeant was 
wounded in action in January 1969 
approximately 3 kilometers west of Fire 
Support Base Devon, and whether either 
of the friends named by the veteran as 
having been killed were in fact listed 
as casualties.  Additionally, the RO 
should also try again to verify whether 
the veteran was ever awarded either a 
Bronze Star Medal or Purple Heart Medal.  
All information obtained should be 
incorporated in the claims file.

4.  Thereafter, the RO should arrange 
for the veteran to be examined to 
determine if he currently has PTSD due 
to any in-service stressor(s).  This 
should be done by a board of two 
psychiatrists, if feasible, who should 
be asked to arrive at a consensus 
opinion regarding the veteran's claim.  
All indicated tests and studies, 
including psychological testing, should 
be performed.  The claims folder should 
be made available to and be reviewed by 
the examining physicians prior to the 
examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any report corroborating any of 
the veteran's experiences.

a.  If the diagnosis of PTSD is 
deemed appropriate, the examiners 
should comment on the link between 
current symptomatology and one or 
more of the in-service stressors.  
The sufficiency of the stressor(s) 
to establish the diagnosis of PTSD 
under DSM III, DSM III-R, or DSM IV 
should be noted.

b.  If the diagnosis of a PTSD is 
not deemed appropriate, the 
examiners should explain this 
position in light of other 
examiners' findings of PTSD as noted 
in the record.

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of service 
connection for PTSD.  If action taken 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

